NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30128

                Plaintiff-Appellee,             D.C. Nos.
                                                6:16-cr-00002-DLC-1
 v.                                             6:16-cr-00018-DLC

TRENT SCENTAIL SMITH,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Trent Scentail Smith appeals pro se from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Contrary to Smith’s argument, the district court did not abuse its discretion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by denying his motion.1 The district court considered the firearm enhancement

applied to Smith’s most recent conviction, Smith’s history of comingling drugs and

firearms, and physical altercations he has engaged in while incarcerated. It

reasonably concluded that, even though Smith had demonstrated “extraordinary

and compelling reasons,” a reduced sentence was not appropriate in light of the

nature and circumstances of the offense, Smith’s criminal history, and the need to

protect the public. See 18 U.S.C. § 3582(c)(1)(A) (district court must consider the

applicable 18 U.S.C. § 3553(a) sentencing factors when reviewing a motion for

compassionate release); see also 18 U.S.C. § 3553(a)(1), (a)(2)(A), (C) (setting

forth sentencing factors); United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir.

2018) (a district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       AFFIRMED.




1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept, for purposes of this appeal, the government’s
undisputed assertion that the abuse of discretion standard also applies to denials
under 18 U.S.C. § 3582(c)(1)(A).

                                            2                                      20-30128